DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is responsive to: Application filed 25 Jan. 2022
	Claims 1-20 are pending in this case. Claims 1 and 12 are independent claims


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19of U.S. Patent No. US 11,263,390 B2. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 8 and 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balinsky et al. (Pub. No.: US 2012/0185759; Filed: Jan. 13, 2011) (hereinafter “Balinsky”) in view of Moody et al. (Pat. No.: US 5,890,177; Filed: Apr. 24, 1996) (hereinafter “Moody”).

Regarding independent claim 1, Balinsky disclose a method for controlling review of a document, the method comprising:
receiving a request to review a document (0010; 0021; 0026-0027);
responsive to the request, retrieving the document having a read-only access file permission (0019; 0023; 0030; 0036);
converting the document to read-write access file permission such that the source content is modifiable (0021; 0087-0088);
incorporating the two or more modifications of the source content into the document to create a modified document (0074-0076);
providing the modified document such that a document reviewer may immediately or instantaneously review the modification of the source content being incorporated into the document (0074-0075).

Balinsky does not expressly disclose receiving two or more modification of the source content of the document from two or more users.
Moody teach receiving two or more modification of the source content of the document from two or more users (col. 1, lines 57-59).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Moody with Balinsky for the benefit of providing editing software which makes efficient use of editor's time.

Regarding dependent claim 8, Balinsky disclose the method according to claim 1, further comprising displaying the two or more modifications of the source content of the document as tentative changes until receiving permission to incorporate the modification, the tentative changes being visually distinctive from the source content (0044).

Regarding dependent claim 11, Balinsky disclose the method according to claim 1, further comprising converting the modified document back to read-only access file permission and storing the modified document in a storage media (0018-0019; 0083).

Claims 2-4, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balinsky and Moody in view of Nandan et al. (Pub. No.: US 2009/0013162; Filed: Jul. 2, 2007) (hereinafter “Nandan”).
Regarding dependent claim 2, Balinsky and Moody does not expressly disclose the method according to claim 1, wherein the document including source content is in an extensible markup language format, the method further comprising:
evaluating the two or more modifications made to the source content of the document via an
extensible markup language editor before the modification are incorporated into the document;
applying an extensible markup language schema definition to the two or more modifications;
rejecting the two or more modifications if the two or more modifications does not conform to the extensible markup language schema definition; and 
generating a warning that is displayed to the document reviewer if the two or more modifications do not conform to the extensible markup language schema definition.

Nandan teach evaluating the two or more modifications made to the source content of the document via an extensible markup language editor before the modification is incorporated into the document (0075; 0079; 0088; 0170);
applying an extensible markup language schema definition to the two or more modifications (0075; 0079; 0088; 0170);
rejecting the two or more modifications if the two or more modifications does not conform to the extensible markup language schema definition (0075; 0079; 0088; 0170); and 
generating a warning that is displayed to the document reviewer if the two or more modifications does not conform to the extensible markup language schema definition (0075; 0079; 0088; 0170).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Nandan with Balinsky and Mood for the benefit of efficiently deploying and/or reconfiguring computing architecture (0013).

Regarding dependent claim 3, Balinsky and Mood does not expressly disclose the method according to claim 1, wherein the request is received via a web-based interface.
Nandan teach wherein the request is received via a web-based interface (0022; 0025-0028).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Nandan with Balinsky and Mood for the benefit of efficiently deploying and/or reconfiguring computing architecture (0013).

Regarding dependent claim 4, Balinsky and Mood in view of Nandan disclose the method according to claim 3, further comprising providing the document in a displayable format via the web based interface (0022; 0025-0028).

Regarding dependent claim 10, Balinsky and Mood does not expressly disclose the method according to claim 1, further comprising validating the received two or more modifications before the step of incorporating.
Nandan teach validating the received two or more modifications before the step of incorporating (0079-0080; 0088-0089)
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Nandan with Balinsky and Mood for the benefit of efficiently deploying and/or reconfiguring computing architecture (0013).

Regarding independent claim 12, Balinsky disclose a system for controlling review of a document, the system comprising:
a memory for storing executable instructions for controlling review of a document (0010; 0021; 0026-0027); and
a processor configured to execute the instructions, the instructions including:
a display module that (a) receives requests to review documents and that retrieves the document upon the web-based interface receiving a request to review a document, the document including source content in an extensible markup language format, the document having a read-only access file permission (0019; 0023; 0030; 0036); 
(b) converts the document to read-write access file permission such that the source content is modifiable (0021; 0087-0088); and 
(c) provides the updated document to the web-based interface such that a document reviewer may immediately or instantaneously review two or more modifications of the source content being incorporated into the document from two or more users (0074-0075); and
 	a review module communicatively coupled with the display module that
(a)    receives the two or more modifications of the source content of the document (0025-0026);
(b)    incorporates the two or more modifications of the source content into the document to create a modified document (0025-0026); 

Balinsky and Mood does not expressly disclose the review module further comprising a validation module that evaluates the two or more modifications made to the source content of the document before the two or more modifications are incorporated into the document.

Nandan teach the review module further comprising a validation module that evaluates the two or more modifications made to the source content of the document before the two or more modifications are incorporated into the document (0075; 0079; 0088; 0170).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Nandan with Balinsky and Mood for the benefit of efficiently deploying and/or reconfiguring computing architecture (0013).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balinsky and Mood in view of Wichary (Pat No.: US 8,464,148; Filed: Jun. 29, 2011).
Regarding dependent claim 5,  Balinsky and Mood does not expressly disclose the method according to claim 1, further comprising automatically providing the modified document in a displayable format to a web-based interface, after the step of incorporating.
Wichary teach automatically providing the modified document in a displayable format to a web-based interface, after the step of incorporating (col. 2, lines 5-24; col. 7 lines 34-61; col. 9, lines 47-61).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Wichary with Balinsky and Mood for the benefit of efficiently deploying and/or reconfiguring computing architecture (0013).

Claims 6 and 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balinsky and Mood in view of Nandan, further in view of Miller et al. (Pub. No.: US 2004/0088647; Filed: Nov. 6, 2002) (hereinafter “Miller”).
Regarding dependent claim 6, Balinsky and Mood in view of Nandan does not expressly disclose the method according to claim 4, wherein providing the document in a displayable format includes publishing the document as a web page accessible via a web-based interface.
Miller teach providing the document in a displayable format includes publishing the document as a web page accessible via a web-based interface (0036).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Miller with Balinsky and Mood in view of Nandan for the benefit of providing a simplified system for publishing XML documents to a website (0009).

Regarding dependent claim 13, Balinsky and Mood in view of Nandan does not expressly disclose the system according to claim 12, further comprising an authoring platform that publishes the document to the display module communicatively coupled to the authoring platform, the display module providing the source content as a web page via a web-based interface.
Miller teach an authoring platform that publishes the document to the display module communicatively coupled to the authoring platform, the display module providing the source content as a web page via a web-based interface (0036).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Miller with Balinsky and Mood in view of Nandan for the benefit of providing a simplified system for publishing XML documents to a website (0009).

Regarding dependent claim 14, Balinsky disclose the system according to claim 13, wherein the authoring platform is communicatively coupled with the review module, the authoring platform receives the modified document from the review module and converts the modified document back to read-only file permission (0083).

Regarding dependent claim 15, Balinsky disclose the system according to claim 14, wherein the authoring platform stores the modified document in a storage media communicatively coupled with the authoring platform (0018-0019).

Regarding dependent claim 16, Balinsky and Mood in view of Nandan does not expressly disclose the system according to claim 12, wherein the display module provides the modified document to the web-based interface as a web page.
Miller teach wherein the display module provides the modified document to the web-based interface as a web page (0036).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Miller with Balinsky and Mood in view of Nandan for the benefit of providing a simplified system for publishing XML documents to a website (0009).

Regarding dependent claim 17, Balinsky and Mood in view of Nandan does not expressly disclose the system according to claim 12, wherein the review module further comprises a web-based extensible markup language editor.
Miller teach wherein the review module further comprises a web-based extensible markup language editor (0012; 0051).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Miller with Balinsky and Mood in view of Nandan for the benefit of providing a simplified system for publishing XML documents to a website (0009).

Regarding dependent claim 18, Balinsky and Mood in view of Nandan, further in view of Miller disclose the system according to claim 17, wherein the web-based extensible markup language editor receives modification of the source content from at least two of a plurality of client nodes via the web-based interface, wherein the web-based extensible markup language editor is associated with the web-based interface (0012; 0036).

Regarding dependent claim 19, Balinsky disclose the system according to claim 18, wherein the review module saves the two or more modifications of the source content of the document as tentative changes until the review module receives permission to incorporate the two or more modifications from at least two of the plurality of client nodes, the tentative changes being visually distinctive from the source content (0044).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balinsky and Mood in view of Miller et al. (Pub. No.: US 2004/0088647; Filed: Nov. 6, 2002) (hereinafter “Miller”).

Regarding dependent claim 7, Balinsky and Mood does not expressly disclose the method according to claim 1, wherein the modifications of the source content is received via a web-based extensible markup language editor associated with the web-based interface.
Miller teach wherein the modifications of the source content is received via a web-based extensible markup language editor associated with the web-based interface (0012; 0036; 0051).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Miller with Balinsky and Mood for the benefit of providing a simplified system for publishing XML documents to a website (0009).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balinsky and Mood in view of Massand (Pub. No.: US 2004/0085354; Filed: Oct. 31, 2002).
Regarding dependent claim 9, Balinsky and Mood does not expressly disclose the method according to claim 8, wherein receiving permission includes:
receiving feedback from a plurality of client nodes responsive to receiving the two or more modifications of the source content of the document; and 
at least one of approving and rejecting incorporation of the two or more modifications of the source content into the document based upon the feedback.

Massand teach receiving feedback from a plurality of client nodes responsive to receiving the two or more modifications of the source content of the document (0014; 0044; 0047); and 
at least one of approving and rejecting incorporation of the two or more modifications of the source content into the document based upon the feedback (0014; 0044; 0047).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Miller with Balinsky for the benefit of easily combine reviewer’s comments into a finished document when a large number of reviewers are involved in the collaboration (0006).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balinsky and Mood in view of Nandan, further in view of Massand (Pub. No.: US 2004/0085354; Filed: Oct. 31, 2002).
Regarding dependent claim 20, Balinsky and Mood in view of Nandan does not expressly disclose the system according to claim 19, wherein the review module (a) receives feedback from a plurality of client nodes responsive to receiving modification of the source content of the document; and (b) at least one of permits and rejects incorporation of the modification of the source content into the document based upon the feedback.
Massand teach (a) receives feedback from a plurality of client nodes responsive to receiving modifications of the source content of the document (0014; 0044; 0047); and 
(b) at least one of permits and rejects incorporation of the modifications of the source content into the document based upon the feedback (0014; 0044; 0047).
Therefore at the time of the invention it would have been obvious to one of ordinary skill if the art to combine Miller with Balinsky and Mood in view of Nandan for the benefit of easily combine reviewer’s comments into a finished document when a large number of reviewers are involved in the collaboration (0006).
NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768